Citation Nr: 0216358	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  96-49 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUES

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), initially assigned a zero percent 
evaluation, effective from August 1988, and a 30 percent 
evaluation, effective from April 2002.

(The issue of entitlement to waiver of an overpayment of 
improved pension in the calculated amount of $4,254.86 will 
be addressed in a separate decision.)



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel




INTRODUCTION

The veteran had active service from March 1968 to July 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from November 1996 and later RO rating decisions that granted 
service connection for PTSD and assigned a zero percent 
evaluation, effective from August 1988, and then increased 
the zero percent evaluation to 30 percent, effective from 
April 2002.


FINDINGS OF FACT

1.  The veteran's PTSD was manifested primarily by occasional 
irritability, anxiety, depression, and recollections of 
experiences in Vietnam that produced no impairment in social 
and industrial adaptability, that did not interfere with his 
occupational or social functioning, and that did  not require 
the continuous use of medication at any time prior to April 
2002.

2.  The veteran's PTSD was manifested primarily by withdrawal 
from people, recollections of experiences in Vietnam, 
depression, anxiety, and anger that produced definite social 
and industrial impairment or occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks as of April 2002.

3.  PTSD symptoms that produced considerable social and 
industrial impairment or occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships at any time from April 2002 are not found.



CONCLUSION OF LAW

The criteria for a higher rating for PTSD, rated as 
zero percent, effective from August 1988, and as 30 percent, 
effective from April 8, 2002, at any time from those dates 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Code 9411, effective prior to November 7, 
1996, and 4.130, effective as of November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for an increased evaluation for PTSD, and 
that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with VA examinations to 
determine the current severity of the PTSD.  He has been 
provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claim, that 
essentially notify him of the evidence needed to prevail on 
the claim.  There is no identified evidence that has not been 
accounted for and the veteran has been given the opportunity 
to submit written argument.  In October 2001 and August 2002 
letters, the RO notified the veteran of the evidence needed 
to substantiate his claim.  Those letters gave notice of what 
evidence the veteran needed to submit and the October 2001 
letter gave notice of what evidence VA would try to obtain.  
The record indicates that the veteran received treatment and 
evaluations for his PTSD from VA and private sources, and 
that all relevant medical reports have been received from 
those sources.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the him another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
extensive record on appeal demonstrates the futility of any 
further evidentiary development and that there is no 
reasonable possibility that further assistance would aid him 
in substantiating his claim.  Hence, no further assistance to 
the veteran is required to fulfill VA's duty to assist him in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


A.  Factual Background

VA and private medical records, including medical documents 
received from the Social Security Administration (SSA), show 
that the veteran was treated and evaluated for psychiatric 
problems from the 1980's to 2002.  The more salient medical 
reports related to the claim being considered in this 
decision are discussed below.

A private medical report shows that the veteran was 
hospitalized in May 1988 for alcohol detoxification.  He was 
oriented to place, person, time, and situation.  His 
concentration was fair.  He did not show any organic brain 
syndrome.  He did not show evidence of psychotic thinking or 
behavior.  He did express having suicidal ideation.  The 
impressions were alcohol dependence and rule out major 
depression.

A summary of VA hospitalization from August to September 1988 
shows that the veteran was treated for alcohol dependence.  A 
history of PTSD and Valium use was noted.  The diagnoses were 
alcohol dependence, Valium dependence, and PTSD.

A VA medical report shows that the veteran was hospitalized 
in September 1988.  His chief complaints were depression for 
several years, suicidal ideation for 18 years, alcoholism for 
18 years, and drug abuse for 18 years.  It was noted that he 
had been recently treated for alcohol abuse at a VA 
hospitalization and then went home to live with his mother.  
His brother made him leave the mother's home and the veteran 
came to this VA medical facility depressed.  He reported 
using drugs and drinking alcohol in Vietnam, and that an 
older brother had died in Vietnam.  He reported robbing 
pharmacies to support his drug habit.  He was well oriented.  
His memory for recent events was unimpaired.  He was not 
suicidal.  His insight into his condition and judgment were 
not impaired.  The Axis I diagnoses were PTSD, alcohol abuse, 
and substance abuse.  It was noted that he had poor adaptive 
functioning.

A private medical report shows that the veteran underwent 
psychiatric evaluation in March 1989.  The Axis I diagnoses 
were PTSD (moderately severe), chronic alcoholism, and 
polydrug dependence.  The examiner found that the veteran's 
highest level of adaptive functioning in the last year had 
been poor.  The examiner noted that the veteran had PTSD 
related to experiences in Vietnam and that he used drugs and 
alcohol to deal with his difficulties.  

A VA hospital summary shows that the veteran was treated for 
psychiatric problems from December 1989 to January 1990.  It 
was noted that he had been admitted for alcohol 
rehabilitation.  The primary diagnosis was alcohol dependence 
in remission.  Another diagnosis was PTSD.

A decision from an administrative law judge from the SSA 
dated in October 1990 reveals that the veteran was found 
entitled to benefits.  It was found that he had not engaged 
in substantially gainful activity since April 1989 and that 
his disabilities included severe substance abuse disorder, 
anxiety, depression, and a personality disorder.  It was 
noted that the component of the SSA responsible for 
authorizing supplemental security income would be responsible 
for authorizing him any nondisability payments.

A VA summary shows that the veteran was hospitalized from 
April to May 1991.  It was noted that he had a history of 
alcohol, cocaine, and Valium abuse, and that he had done time 
in prison for attempted murder, parole violation, and 
receiving stolen goods.  The Axis I diagnosis was 
polysubstance dependence (alcohol, cocaine, and 
benzodiazepine).  

A VA summary shows that the veteran was hospitalized in 
December 1991.  It was noted that he had been hospitalized an 
average of 2 to 3 times a years at a VA medical facility 
since 1985 for alcohol and drugs (cocaine, morphine, and 
Dilaudid).  He reported having been rejected for the PTSD 
program in September 1991 due to his need for alcohol/drug 
rehabilitation.  He reportedly had been drinking since the 
age of 16 and using narcotics, morphine, and Dilaudid since 
his teens.  He reportedly had served prison time from 1974 to 
1976 for possession and from 1978 to 1984 for malicious 
wounding.  The Axis I diagnoses were alcohol dependence, 
polysubstance abuse, schizoaffective disorder, and nicotine 
dependence.  The Axis II diagnosis was antisocial, borderline 
personality.

A private medical report shows that the veteran was 
hospitalized in December 1992 after drinking alcohol and 
taking 80 Valiums.  The impressions were overdose with 
benzodiazepines and alcoholism.  

A private medical report reveals that the veteran was 
hospitalized from December 1992 to January 1993.  The Axis I 
diagnoses were alcohol dependence, PTSD, and depressive 
disorder not otherwise specified.  His GAF was 80 as was his 
highest GAF for the past year.

A private medical report shows that the veteran was 
hospitalized in January 1994.  The Axis I diagnosis was 
chronic alcohol dependence.

A private medical report reveals that the veteran was 
hospitalized in March 1994.  The Axis I diagnosis was alcohol 
dependence.  

A private medical report reveals that the veteran was 
hospitalized in March 1995.  He was admitted with a history 
of abusing alcohol and feeling depressed with suicidal 
ideations.  He reported that he had been drinking since the 
age of 13 years.  The Axis I diagnoses were chronic alcohol 
abuse and dysthymic disorder with suicidal ideations.

The veteran underwent a VA psychiatric examination in July 
1995.  A long history of alcoholism was noted.  It was noted 
that he had been treated for drugs and alcohol problems, as 
well as PTSD.  He reported being a loner and that he became 
tense and anxious.  He reported getting panicky in crowds.  
He reported getting depressed when thinking of the past.  He 
reported dreams and flashbacks of events in Vietnam.  His 
affect was restricted.  His mood was depressed.  He was 
oriented to time, place, and person.  There was no evidence 
of psychosis elicited.  He was guarded and suspicious.  He 
was able to recall six digits forwards and four digits 
backwards.  Abstract thinking was poor in keeping with 
intellectual capacity.  He appeared to be of limited 
intelligence, possibly the borderline range of intelligence.  
No active suicidal or homicidal ideation was entertained.  
The Axis I diagnoses were dysthymic disorder and alcoholism 
in remission for the past year as reported by the veteran.  
The Axis II diagnosis was schizoid type.

The veteran was hospitalized at a VA medical facility in 
August 1995 for extreme, violent behavior, mood swings, and 
for detoxification from alcohol.  The Axis I diagnoses were 
depressive disorder and history of PTSD and alcohol 
dependence.  The GAF was 30 and the highest GAF in the past 
year was 60.

A private medical report shows that the veteran underwent 
psychiatric consultation in December 1998 while incarcerated.  
The Axis I diagnoses were adjustment disorder with anxiety 
and depression, history of major depression, history of 
substance abuse, and history of PTSD.  The GAF was 50.

The veteran underwent a VA psychiatric examination in 
February 2000.  The Axis I diagnoses were mixed substance 
dependence that was in forced in remission due to his 
incarceration, depression not otherwise specified, and 
probable malingering.  The examiner noted that the veteran 
did not meet the criteria for a diagnosis of PTSD.

A private medical report reveals that the veteran underwent 
psychological evaluation in June 2000 while incarcerated.  It 
was noted that he had attended individual and group 
counseling sessions, and alcohol anonymous meetings.  It was 
noted that his mood had noticeably improved.  He was less 
irritable and grumpy with staff and other inmates.  He seemed 
more tolerant of others.  The Axis I diagnoses were chronic 
PTSD, cocaine dependence in a controlled environment, alcohol 
dependence in a controlled environment, and opioid dependence 
in a controlled environment.  The GAF was 80.

The private medical report shows that the veteran underwent a 
psychological evaluation in April 2002.  The Axis I diagnoses 
were moderate PTSD, cognitive disorder not otherwise 
specified, and malingering.  The Axis II diagnosis was mixed 
personality disorder with passive aggressive, narcissistic, 
and antisocial traits.  The examiner noted that the veteran 
was difficult to evaluate.  It was noted that the veteran's 
history was complex and contained evidence of personality 
characteristics that provided an alternative explanation for 
some of his problems in life as well as his symptoms of 
emotional distress.  It was also noted that psychological 
tests revealed a low estimate of both his intellectual 
ability and of problems unrelated to PTSD.  The examiner who 
reviewed the veteran's medical records opined that the PTSD 
was 30 percent disabling because of evidence that there was a 
definite impairment in his ability to establish and maintain 
effective and wholesome relationships with people secondary 
to PTSD symptoms.  The veteran showed a diminished level of 
initiative, flexibility, and efficiency, and had been wholly 
and utterly unreliable.  The examiner opined that the 
veteran's level of impairment was higher than 30 percent, and 
that the 30 percent evaluation represented his impairment due 
to symptoms of PTSD alone and did not included symptoms 
attributable to his pre-existing personality disorder or the 
effects of his cognitive disorder.

A private medical report shows that the veteran underwent a 
psychiatric examination in April 2002.  There were no signs 
of psychomotor agitation or retardation.  His speech had 
normal rate and low tone, and was clear, coherent, and 
fluent.  His mood was described as "angry, anxious, and 
depressed."  His affect was angry, nervous, and restricted, 
appropriate to the situation.  Thought process was coherent 
with proper association of ideas.  Thought content was 
negative for suicidal and homicidal ideas at the time.  His 
insight into his situation was poor and his judgment was 
fair.  The Axis I diagnoses were chronic PTSD, alcohol 
dependence in early full remission, opioid dependence in 
early full remission, and malingering (provisional).  The 
Axis V diagnosis was 55.  The examiner noted that the veteran 
had chronic PTSD and that he had not been able to function 
since the Vietnam War.  It was noted that the veteran was 
unable to hold a job or establish relationships with people 
due to severe trauma suffered during the Vietnam War.  The 
veteran's ability to function was considered severely 
impaired due to chronic symptoms.

The veteran was hospitalized at a VA medical facility from 
January to July 2002.  He was drinking half a gallon of 
liquor daily.  It was noted that he was homeless.  His speech 
was normal in rate, pattern, and flow.  His affect was 
appropriate, full range, and congruent to mood that was 
euthymic.  Thought processes were linear, logical, and goal 
directed.  Thought content was without auditory or visual 
hallucinations, suicidal or homicidal ideation or delusions.  
Cognitive function was grossly intact.  The Axis I diagnoses 
were alcohol and nicotine dependence, and PTSD.  The Axis II 
diagnosis was antisocial personality disorder.  The Axis V or 
global assessment of functioning was 40 on admission and 41 
at discharge.



B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

At the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating".  Fenderson v. West, 12 Vet. 
App. 119 (1999).

A zero percent evaluation is warranted for PTSD with symptoms 
that may somewhat adversely affect relationships with others 
but that do not cause impairment of working ability.  A 10 
percent evaluation is warranted for PTSD when there is 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent 
evaluation requires definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting in such 
reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, diagnostic code 
9411, effective prior to Nov. 7, 1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other psychiatric rating terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1)(West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c). 

The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  VAOPGCPEC 3-2000.

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent

Occupational and social impairment due to mild 
or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only 	during periods of significant 
stress, or; symptoms controlled by continuous 
	medication.-10 percent

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.-
ZERO percent

A longitudinal review of the evidence in this case shows that 
the veteran's PTSD was manifested primarily by occasional 
irritability, anxiety, depression, and recollections of 
experiences in Vietnam that produced no impairment in social 
and industrial adaptability, that did not interfere with his 
occupational or social functioning, and that did  not require 
the continuous use of medication at any time prior to April 
2002.  The evidence prior to that date indicates that the 
veteran's PTSD was occasionally found or noted by history, 
but the overall evidence indicates that his psychiatric 
symptoms were attributable to other diagnoses most notably 
alcohol and substance abuse.  Service connection for alcohol 
and substance abuse has not been granted and the 
manifestations of those disorders may not be considered in 
the evaluation of the veteran's service-connected PTSD.  
38 C.F.R. § 4.14 (2002).  The evidence shows that the veteran 
used medication for his psychiatric problems, but primarily 
for disorders other than PTSD.  

Nor was PTSD found at the time of the veteran's VA 
psychiatric examination in February 2000.  It was not until 
the private medical reports of the veteran's VA psychiatric 
evaluations in April 2002 that symptomatic PTSD symptoms 
specifically attributable to PTSD were found.  The 
psychologist who saw the veteran in April 2002 opined that 
the veteran's psychoneurotic symptoms due to specifically to 
that disorder were 30 percent disabling, and this opinion is 
consistent with the overall evidence of record that shows the 
veteran has a personality disorder, alcohol abuse, and a 
cognitive disorder with related symptoms as well as the PTSD 
symptoms.

A GAF (global assessment of functioning) of 55 was noted on 
the private medical report of the veteran's psychiatric 
examination in April 2002.  This GAF or Axis V diagnosis is 
indicative of moderate difficulty in social or occupational 
functioning under the provisions of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Third or Fourth Edition (DSM III or DSM IV) that 
is to be used in the evaluation of the veteran's PTSD.  This 
score is consistent with the opinion of the psychologist who 
saw the veteran in April 2002 and considered the veteran 
30 percent disabled due to PTSD symptoms alone.

A GAF of 41 was found at the time of the veteran's VA 
hospitalization discharge in July 2002.  That GAF is 
indicative of serious symptoms or any serious impairment in 
social, occupational or school functioning under the 
provisions of DSM III or DSM IV.  That score, however, also 
included symptoms attributable to alcohol dependence and the 
report of the veteran's VA hospitalization from January to 
July 2002 reveals that this condition was the veteran's 
primary disability at that time.

After consideration of all the evidence, the Board finds that 
it shows the veteran's PTSD was manifested primarily by 
withdrawal from people, recollections of experiences in 
Vietnam, depression, anxiety, and anger that produced 
definite social and industrial impairment or occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks as of April 2002.  The evidence does not show PTSD 
symptoms that produced considerable social and industrial 
impairment or occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships at any 
time from April 2002 in order to support the assignment of a 
rating in excess of 30 percent or a "staged rating" for the 
veteran's PTSD.  Fenderson, 12 Vet. App. 119.

The evidence indicates that the zero percent evaluation for 
the veteran's PTSD, effective from August 1988, and the 
30 percent evaluation for this disorder, effective from April 
2002, best represent the veteran's disability picture.  
38 C.F.R. § 4.7.  The preponderance of the evidence is 
against the claim for a rating higher than zero percent for 
the PTSD at any time prior to April 2002 under the provisions 
of diagnostic code 9411, effective prior to or as of November 
7, 1996.  The preponderance of the evidence is also against 
the claim for a rating higher than 30 percent for PTSD at any 
time from April 2002 under the provisions of diagnostic code 
9411, effective prior to or as of November, 1996.  Hence, the 
claim is denied.

The benefit of the doubt doctrine is not for application 
because the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

In correspondence dated in September 2002, the veteran 
asserts that he may enter a PTSD treatment program next year.  
The veteran is advised that he may submit a claim for an 
increased evaluation for PTSD at any time by notifying the RO 
of such an intent.  The RO will then advise him of the 
evidence needed to substantiate that claim.






ORDER

A higher rating for PTSD, rated as zero percent disabling, 
effective from August 1988, and as 30 percent disabling, 
effective from April 2002, is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

